IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00158-CV

NURSEFINDERS, INC., D/B/A NURSEFINDERS
OF FORT WORTH AND NURSEFINDERS, LLC,
                                      Appellants
v.

TEXAS HEALTH RESOURCES AND TEXAS
HEALTH HARRIS METHODIST HOSPITAL
CLEBURNE,
                                                             Appellees


                          From the 249th District Court
                             Johnson County, Texas
                           Trial Court No. C201300420


                          MEMORANDUM OPINION


      Appellants Nursefinders, Inc., d/b/a Nursefinders of Fort Worth and

Nursefinders, LLC appealed the trial court's final summary judgment. They now file an

“Unopposed Motion for Voluntary Dismissal” of their appeal, citing that the parties

have reached a confidential resolution of the controversy.
        Notwithstanding the title of the motion, the parties actually do not want the

appeal dismissed, but rather want to be returned to the trial court so that the trial court

can implement the agreed disposition of the entire case. The motion is granted in part.

Accordingly, pursuant to the unopposed motion, we set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of

judgment in accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

        Further, pursuant to the parties’ agreement, we will expedite the issuance of the

mandate which will issue seven days from the date of the Court’s opinion and

judgment unless a motion for rehearing is received within those seven days.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part
Judgment set aside and remanded
Opinion delivered and filed September 17, 2015
[CV06]




Nursefinders, Inc. v. Texas Health Resources                                         Page 2